—In an action to recover damages for *297personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated June 28, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff claims that her vehicle collided with the defendant’s vehicle as she was beginning to make a left turn after she had stopped at a stop sign, looked both ways, and proceeded into the intersection of the two-way street. It is undisputed that the defendant had the right of way (see, Vehicle and Traffic Law § 1142 [a]), and the plaintiff admitted at her deposition that she saw the defendant before she began to turn.
The defendant made a prima facie showing that the accident resulted solely from the plaintiffs negligence (see, Cascio v Scigiano, 262 AD2d 264; Smalley v McCarthy, 254 AD2d 478; Singh v Shaft, 252 AD2d 494; Bolta v Lohan, 242 AD2d 356; Nunziata v Birchell, 238 AD2d 555; Maxwell v Land-Saunders, 233 AD2d 303). The plaintiffs submission in opposition was insufficient to defeat the defendant’s motion (see, Singh v Shaft, supra; Bolta v Lohan, supra; Maxwell v Land-Saunders, supra). Thus, the Supreme Court properly concluded that the defendant was entitled to summary judgment dismissing the complaint. O’Brien, J. P., Thompson, S. Miller and H. Miller, JJ., concur.